Citation Nr: 1725182	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  09-19 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbosacral degenerative disc disease with L5-S1 spondylolisthesis (hereinafter "lumbar spine disability") since January 30, 2009.

2.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy of the femoral nerve since August 1, 2009.

3.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy of the femoral and sciatic nerves from September 17, 2012 to January 24, 2016 and a compensable rating since January 25, 2016.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) from January 30, 2008 to August 20, 2013.

5.  Entitlement to a TDIU from December 3, 2013 to March 13, 2016, to include consideration of Special Monthly Compensation (SMC) from August 21, 2013 to December 2, 2013 and since March 14, 2016.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1986 to November 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2009, May 2009, and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The March 2009 rating decision denied an increased disability rating in excess of 20 percent for the service-connected lumbar strain and proposed to decrease the disability rating for the service-connected left lower extremity radiculopathy from 10 percent to 0 percent disabling.  The May 2009 rating decision decreased the disability rating for the left lower extremity radiculopathy from 10 percent to 0 percent disabling, effective August 1, 2009.  A September 2009 rating decision denied a TDIU.

In June 2012, the Board remanded the issues on appeal for additional development.  The Board also remanded the issue of entitlement to restoration of a 10 percent disability rating for the left lower extremity radiculopathy for issuance of a statement of the case; however, while in remand status, the 10 percent disability rating was restored, effective August 1, 2009, pursuant to a November 2012 rating decision.

The November 2012 rating decisions also granted an increased disability rating of 40 percent for the service-connected lumbar spine disability effective January 30, 2009 (the day the increased rating claim was received by VA), and granted service connection for right lower extremity radiculopathy of the femoral and sciatic nerves and assigned a 10 percent initial disability rating effective September 17, 2012 (the date of a VA examination diagnosing right lower extremity radiculopathy).  A September 2014 rating decision, in pertinent part, granted a TDIU effective August 21, 2013 and discontinued entitlement to a TDIU effective December 3, 2013.

In December 2015, the Board denied (1) a disability rating in excess of 20 percent for the lumbar spine disability during the one year period prior to January 30, 2009, (2) a disability in excess of 40 percent for the lumbar spine disability from January 30, 2009, (3) a disability rating in excess of 10 percent for left lower extremity radiculopathy prior to August 1, 2009, (4) a disability rating in excess of 10 percent for left lower extremity radiculopathy from August 1, 2009, and (5) an initial disability rating in excess of 10 percent for right lower extremity radiculopathy.  The Board also remanded the issue of entitlement to a TDIU based on impairment caused by a service-connected disability other than the service-connected major depressive disorder.  As discussed in detail in the December 2015 decision and remand, the Board found that the issue of entitlement to a TDIU was part and parcel of the appeal for an increased disability rating for the lumbar spine disability, was properly in appellate status before the Board, and had not been mooted by the grant of a 100 percent schedular disability rating assigned for the service-connected major depressive disorder.

A March 2016 VA rating decision denied disability ratings in excess of 40 percent and 10 percent for the lumbar spine disability and left lower extremity radiculopathy, respectively, and decreased the disability rating for the right lower extremity radiculopathy from 10 percent to 0 percent disabling effective January 25, 2016.  A subsequent March 2016 rating decision, in pertinent part, granted a TDIU effective March 14, 2016.

The Veteran appealed the December 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court partially vacated the Board's December 2015 decision pursuant to a Joint Motion for Partial Remand.  The Veteran explicitly abandoned the appeal with regard to the issues of an increased disability rating in excess of 20 percent for the lumbar spine disability during the one year period prior to January 30, 2009 and an increased disability rating in excess of 10 percent for left lower extremity radiculopathy prior to August 1, 2009.  The parties to the Joint Motion for Partial Remand further noted that the Court lacked jurisdiction over the issue of entitlement to a TDIU that the Board remanded in December 2015.

With respect to the issues of an increased disability rating in excess of 40 percent for the lumbar spine disability from January 30, 2009, an increased disability rating in excess of 10 percent for the left lower extremity radiculopathy from August 1, 2009, and an initial disability rating in excess of 10 percent for the right lower extremity radiculopathy, the parties to the Joint Motion for Partial Remand requested that the Court vacate the Board's decision on the basis of agreement that the February 2009 and September 2012 VA examination reports, relied on by the Board, were inadequate because the VA examiners' stated inability to provide opinions regarding additional limitation of motion during flare-ups was based exclusively on the fact that prior medical records did not show that the Veteran was examined during a flare-up.  The parties agreed that the examiners, if feasible, should have portrayed any functional loss during flare-ups in terms of the degree of additional range of motion lost notwithstanding the fact that the Veteran may not have been previously examined during a flare-up.  The parties agreed that the lack of analysis concerning flare-ups and functional impact by the February 2009 and September 2012 VA examiners rendered the VA examination reports inadequate for rating purposes.  The parties further agreed that remand was warranted for the Board to obtain an adequate medical opinion.

In September 2016, the Board remanded the case pursuant to the Joint Motion for Partial Remand and the case has been returned to the Board for appellate review.

The issue of entitlement to a TDIU from January 30, 2008 to August 20, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 
FINDINGS OF FACT

1.  From January 30, 2009, the Veteran's service-connected lumbar spine disability has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine or the entire spine or any neurological abnormalities (other than for the left side L5 radiculopathy and bilateral lower extremity radiculopathy).

2.  From August 1, 2009, the Veteran's service-connected left lower extremity radiculopathy of the femoral nerve has been manifested, at worst, by mild incomplete paralysis of the femoral nerve.

3.  Prior to January 25, 2016, the Veteran's service-connected right lower extremity radiculopathy of the femoral and sciatic nerves was manifested, at worst, by mild incomplete paralysis of the femoral and sciatic nerves.

4.  From January 25, 2016, the Veteran's service-connected right lower extremity radiculopathy of the femoral and sciatic nerves has been manifested, at worst, by mild incomplete paralysis of the femoral and sciatic nerves.

5.  The Veteran's combined schedular disability rating does not meet the minimum percentage requirements in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis from January 30, 2008 to August 20, 2013.

6.  In a September 2014 VA rating decision, the RO assigned a 100 percent disability rating for major depressive disorder effective from December 3, 2013 to March 13, 2016, during which his combined schedular rating is less than 60 percent disabling.

7.  In a September 2014 VA rating decision, the RO granted the issue of entitlement to a TDIU effective from August 21, 2013 to December 2, 2013 based on the combination of his service-connected disabilities, during which no disability was rated at 100 percent disabling.

8.  In a March 2016 VA rating decision, the RO granted the issue of entitlement to a TDIU effective from March 14, 2016 based on the combination of his service-connected disabilities, during which no disability was rated at 100 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 40 percent for lumbar spine disability since January 30, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.21, 4.71a, Diagnostic Code 5239 (2016).

2.  The criteria for entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy of the femoral nerve since August 1, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a), 7104(a) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.21, 4.123, 4.124a, Diagnostic Codes 8526, 8726 (2016).

3.  The criteria for entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy of the femoral and sciatic nerves prior to January 25, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104(a); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.21, 4.123, 4.124a, Diagnostic Codes 8520, 8526, 8726-8720 (2016).

4.  The criteria for entitlement to a disability rating of 10 percent, and no higher, for right lower extremity radiculopathy of the femoral and sciatic nerves from January 25, 2016 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104(a); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.21, 4.123, 4.124a, Diagnostic Codes 8520, 8526, 8726-8720.

5.  The criteria for entitlement to a TDIU from December 3, 2013 to March 13, 2016, to include consideration of SMC at the housebound rate, have not been met since August 21, 2013.  38 U.S.C.A. § 1114(s)(1) (West 2014); 38 C.F.R. § 3.350(i) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the issues on appeal for service-connected lumbar spine disability, left lower extremity radiculopathy of the femoral nerve, and TDIU, The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  VA's duty to notify was satisfied by February 2009, December 2013, and March 2014 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As service connection, an initial rating, and an effective date have been assigned for service-connected right lower extremity radiculopathy of the femoral and sciatic nerves, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  

For all issues decided herein on appeal, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantive a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no evidence that additional records have yet to be requested.  

There was also substantial compliance with the post-Joint Motion for Partial Remand September 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The AOJ obtained a VA examination for back (thoracolumbar spine) conditions conducted in January 2017.  This examination is adequate as it was based on a review of the history, examination, and sufficient information was provided to allow the Board to render an informed determination.  The AOJ also obtained VA treatment records dated from October 2015 to January 2017, and the case was readjudicated in a January 2017 supplemental statement of the case.  

In sum, there is no evidence of any VA error in notifying or assisting him that reasonable affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, such as for the service-connected lumbar spine disability and left lower extremity radiculopathy of the femoral nerve in this case, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When entitlement to compensation has been established and a higher initial evaluation is at issue, such as for the service-connected right lower extremity radiculopathy of the femoral and sciatic nerves in this case, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Service-Connected Lumbar Spine Disability

On January 30, 2009, the Veteran requested a higher rating for the service-connected lumbar strain.  During the course of the appeal, the issue was recharacterized as lumbosacral degenerative disc disease with L5-S1 spondylolisthesis (lumbar spine disability) and assigned at 40 percent disabling effective from January 30, 2009 (date of claim).  The evidence of record at that time documented the Veteran demonstrated forward flexion of the lumbar spine to 30 degrees at the September 2012 VA examination for back (thoracolumbar spine) conditions.  See 38 C.F.R. § 4.71a, Diagnostic Code 5239.

Under the General Rating Formula for Disease and Injuries of the Spine (Diagnostic Codes 5235-5242), a 40 percent rating is warranted for forward flexion of the lumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent, the maximum available, is warranted for unfavorable ankylosis of the entire spine.  Id. 
Ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Review of the evidentiary record does not indicate the service-connected lumbar spine disability has been manifested by ankylosis to warrant a rating in excess of 40 percent.  The evidentiary record includes a November 2016 VA treatment record, February 2017 private treatment record, and VA examination reports dated February 2009, September 2012, January 2016, and January 2017 which document active range of motion findings of the Veteran's lumbar spine.  Moreover, the January 2016 and January 2017 VA examiner specifically documented no findings of ankylosis of the Veteran's spine.

Given that the Veteran is already in receipt of the schedular maximum for limitation of motion of the lumbar spine, inquiry into the DeLuca factors is moot for the appeal period since January 30, 2009.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Johnston v. Brown, 10 Vet. App. 80, 87 (1997).

With regard to the entire rating period on appeal, the Board considers whether a separate evaluation may be warranted for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1). 

At the outset, the Board notes that the issue of service connection for left side L5 radiculopathy associated with the service-connected lumbar strain was granted in a November 2005 VA rating decision and recharacterized as left lower extremity radiculopathy of the femoral nerve in a November 2012 VA rating decision.  The issue of service connection for right lower extremity radiculopathy of the femoral and sciatic nerves associated with the service-connected lumbar spine disability was also granted in a November 2012 VA rating decision.  The claims for higher ratings for the service-connected bilateral lower extremity radiculopathy are currently on appeal and discussed below.

With regard to any additional associated neurological abnormalities, the February 2009 VA examiner noted the Veteran is able to use bathroom and has not had any bowel or bladder incontinence related to the back.  The September 2012, January 2016, and January 2017 VA examiners noted the Veteran does not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems/pathologic reflexes.

A review of VA treatment records further shows no findings of additional neurological abnormalities.  In fact, the Veteran denied any genitourinary problems in February 2014, March 2014, December 2014, March 2015, August 2015, September 2015, and November 2016.  VA treating physicians noted no change in bowel habits in November 2009, November 2010, February 2012, and February 2013, and no urinary complaints from the Veteran in November 2009 and November 2010.  An October 2015 VA treatment record further documents the Veteran's genitourinary exam was within normal limits.  

Moreover, the Board acknowledges that a September 2016 private treatment record documents review of the Veteran's genitourinary system revealed nighttime urination, difficulty emptying the bladder, and urgency to urinate; however, review of his musculoskeletal system revealed no associated loss of bladder or bowel function.  As a result, the Board finds this record does not show the Veteran's genitourinary symptoms are associated with the service-connected lumbar spine disability.

The Board finds that for the entire rating period since January 30, 2009, the Veteran has not been diagnosed with any additional neurological abnormality (other than for the left side L5 radiculopathy and bilateral lower extremity radiculopathy), associated with the service-connected lumbar spine disability.

The Board has considered the Veteran's reported history of symptomatology related to the service-connected lumbar spine disability.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, the Veteran is not competent to identify specific level of his service-connected lumbar spine disability according to the appropriate Diagnostic Code and relevant rating criteria.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective reported worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has considered the possibility of staged ratings and finds that the schedular rating for lumbar spine disability has been in effect for appropriate period on appeal.  Accordingly, staged ratings are inapplicable.  See Hart, 21 Vet. App. at 505.

Service-Connected Bilateral Lower Extremity Radiculopathy 

In a November 2012 VA rating decision, the service-connected left side L5 radiculopathy was recharacterized as left lower extremity radiculopathy of the femoral nerve and assigned at 10 percent from August 1, 2009 (the date 10 percent was previously reduced to 0 percent).  See 38 C.F.R. § 4.124a, Diagnostic Code 8726.

In a November 2012 VA rating decision, service connection for right lower extremity radiculopathy of the femoral nerve was granted because it was associated with the service-connected lumbar spine disability.  The Veteran was assigned a 10 percent disability rating from September 17, 2012 (date entitlement arose).  See 38 C.F.R. § 4.124a, Diagnostic Code 8726-8720.  As noted above, in a March 2016 VA rating decision, the disability rating was decreased to 0 percent disabling from January 25, 2016.  Id.

Diagnostic Code 8526 provides the rating criteria for paralysis of the femoral nerve, and therefore neuralgia (Diagnostic Code 8726) of that nerve.  Complete paralysis of the femoral nerve warrants a 40 percent rating.  Incomplete paralysis is assigned a 30 percent rating when severe, 20 percent rating when moderate, and 10 percent rating when mild.  38 C.F.R. § 4.124a.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuralgia (Diagnostic Code 8720) of that nerve.  Complete paralysis of the sciatic nerve warrants an 80 percent rating.  Incomplete paralysis is assigned a 60 percent rating when severe with marked muscular atrophy, 40 percent rating when moderately severe, 20 percent rating when moderate, and 10 percent rating when mild.  Id.

The rating schedule does not define the terms "mild," "moderate," "severe," or "marked," as used in these Diagnostic Codes to describe the degree of deformity of the lower extremities.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

For VA purposes, the term "incomplete paralysis," with diseases of the peripheral nerves and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In rating peripheral nerve disability, neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  As a result, in this case the Board considers whether a rating of 20 percent is warranted for left lower radiculopathy of the femoral nerve from August 1, 2009 and right lower extremity radiculopathy of the femoral and sciatic nerves prior to January 25, 2016 and whether a rating of 10 or 20 percent is warranted for right lower extremity radiculopathy of the femoral and sciatic nerves from January 25, 2016.

Due to the similar evidence for the claims of higher ratings for the service-connected bilateral lower extremity radiculopathy, the Board will it in a common discussion below

At the February 2009 VA peripheral nerves and spine examination, the Veteran did not describe any leg weakness or leg pain.  Upon clinical evaluation, he demonstrated no sensory loss of the lower extremities, and VA examiner noted no radiculopathy at that time.

Review of VA treatment records include a January 2011 MRI of the lumbar spine which was silent for any findings of right lower extremity radiculopathy.  In February 2012, the Veteran reported occasional numbness down his right leg but no diagnosis was rendered.

On September 17, 2012, the Veteran underwent a VA examination for the spine.  He reported sharp pain in the lateral side of his right knee, right calf, arch and ball of foot, which occurs twice per week lasting a few seconds.  He also reported constant numbness in the right lateral thigh more than the left thigh and numbness in both legs with tingly feet at night when sitting.  While the Veteran did not specify the onset of such symptomatology, the VA examiner rendered a diagnosis of bilateral lower extremity radiculopathy associated with the service-connected lumbar spine disability.

VA treatment records dated from September 2012 to January 21, 2016 show that in February 2013 the Veteran underwent an EMG of bilateral lower extremities which revealed normal results, to include no nerve disease, nerve damage, or neuropathy.  In February 2014 the Veteran reported leg weakness and assessed with paresthesias.  In April 2014 the Veteran reported chronic and episodic leg tingling and numbness.  In February 2015, the Veteran reported cramping in his legs and was assessed with leg paresthesias/cramping with normal EMG testing results.

At the January 25, 2016 VA examination for back conditions, the Veteran reported bilateral lower extremity symptoms, the right worse than the left, and characterized as "pain to the right hip if he stands for a prolonged period of time [and] shooting pains down the right leg."  Upon clinical evaluation, the Veteran demonstrated decreased sensation to light touch in both upper anterior thighs; however, also demonstrated normal sensation to light touch in the left thigh/knee, both lower legs/ankles, and both feet/toes; normal strength in both lower extremities; normal deep tendon reflexes in both lower extremities; negative straight leg raising test results in both lower extremities, and the absence of muscle atrophy.

VA treatment records since January 25, 2016 document the Veteran reported in April 2016 to having numbness in both outer thighs which radiates all the way down to the ankles, right more than left, and the treating physician noted the Veteran presented some radicular pain.  On May 27, 2016, the Veteran informed a registered nurse that he has continued dull aching pain in his lower back that radiates numbness and tingling bilateral legs and that his feet hurt in the morning.  On that same date, the Veteran also underwent a neurosurgery consultation, the Veteran described that any amount of physical activity causes back pain with pain radiating particularly into the right lower extremity and on occasion to the left lower extremity, there are also some paresthesias and numbness.  The VA physician reviewed the May 2016 x-ray and MRI results of the lumbar spine and concluded the Veteran had, in part, lumbar spinal stenosis with neurogenic claudication.  See Dorland's Illustrated Medical Dictionary, 375 (31st ed 2007) (defining claudication as "limping or lameness" and neurogenic claudication as "a type that is accompanied by pain and paresthesias in the back, buttocks, and lower limbs"). 
October 2015, January 2016, and August 2016 VA psychiatric records further note the assessment of neuralgia resulting from the in-service back injury for which the Veteran is already service connected.  Also, a March 2016 VAX for mental disorders notes diagnoses and service connection for neuralgia of femoral sciatic nerves.

Subsequent private treatment records show the Veteran presented in September 2016 with pain into both legs, numbness and tingling, muscle spasms and weakness, and but physical evaluation revealed radicular complaints down both legs.  An October 2016 private treatment record notes the Veteran's diagnosis of lumbar radiculopathy and procedural history for an epidural steroid injection.

At the January 17, 2017 VA spine examination, the Veteran reported that his leg symptoms have gradually gotten worse, to include intermittent sharp pain radiating down the posterior thighs and sometimes into the calves.  He explained that if he steps down off a curb wrong he can get pain radiating up the back of his legs.  The VA examiner noted the Veteran's main complaint about the legs is tingling and at times a vibrating sensation of the lateral thighs, which becomes a burning/itching feeling if he sits too long; however, "this symptoms is more than likely due to meralgia paresthetica and is unrelated to the service-connected back condition."  Upon clinical evaluation, the Veteran demonstrated mild intermittent pain (usually dull) in both lower extremities.  However, the Veteran also demonstrated normal muscle strength testing, normal deep tendon reflexes, and normal sensation to light touch testing of both lower extremities.  Again, the VA examiner noted the "Veteran notes sensation in lateral thighs is different than rest of legs, which is due to meralgia paresthetica not his back condition."  The Veteran further showed no symptoms of constant pain, paresthesias and/or dysesthesias, numbness in the lower extremities, or muscle atrophy.  The VA examiner concluded involvement of the sciatic nerve in both lower extremities per the Veteran's leg pain consistent with radicular pain; however, concluded neither side was affected with regard to the degree of severity because objective findings of radiculopathy was not found.

Subsequently, a January 25, 2017 VA treatment record documents the Veteran's ongoing reported symptomatology of pain radiating into both legs.  In February 2017, the Veteran returned to private treatment and reported five days of relief after the injection in October 2016 and the return of pain, to include shooting pain down both legs.  Results from strength testing of the lower extremities were normal and symmetric, straight leg raise was positive bilaterally, and radicular difficulties and ongoing leg radicular pain were noted as present.

After a review of the evidence discussed above, the Board finds that the Veteran's service-connected left lower extremity radiculopathy of the femoral nerve has been manifested, at worst, by mild incomplete paralysis of the femoral nerve from August 1, 2009.  The current symptomatology includes radicular pain, mild intermittent pain, numbness, cramping, feet pain, neuralgia, and weakness; nevertheless, such symptomatology is commensurate with mild incomplete paralysis currently rated at 10 percent disabling.  As a result, a rating in excess of 10 percent is denied from August 1, 2009 for service-connected left lower extremity radiculopathy of the femoral nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8726-8526.

Next, after a review of the evidence discussed above, the Board finds that the Veteran's service-connected right lower extremity radiculopathy of the femoral and sciatic nerves was manifested, at worst, by mild incomplete paralysis of the femoral and sciatic nerves prior to January 25, 2016.  The symptomatology included sharp pain, numbness, cramping, and neuralgia; nevertheless, such symptomatology is commensurate with mild incomplete paralysis currently rated at 10 percent disabling.  As a result, a rating in excess of 10 percent is denied prior to January 25, 2016 for service-connected right lower extremity radiculopathy of the femoral and sciatic nerves.  See 38 C.F.R. § 4.124a, Diagnostic Code 8726-8526.

Lastly, after a review of the evidence discussed above, the Board finds that the Veteran's service-connected right lower extremity radiculopathy of the femoral and sciatic nerves has been manifested, at worst, by mild incomplete paralysis of the femoral and sciatic nerves beginning January 25, 2016.  In light of the Veteran's reported and documented symptoms before and after the January 2016 VA DBQ examination for back conditions, the Board finds that examination report is an outlier when considered in the context of the Veteran's entire disability picture.  The current symptomatology includes shooting/radicular pain, decreased sensation to light touch in upper anterior thigh, feet pain, neuralgia, weakness, and mild intermittent pain.  As a result, a rating of 10 percent, and no higher, is warranted from January 25, 2016 for service-connected right lower extremity radiculopathy of the femoral and sciatic nerves.  See 38 C.F.R. § 4.124a, Diagnostic Code 8726-8526.

The Board acknowledges the Veteran's additional symptomatology of tingling, paresthesias, and vibration sensation; however, those symptoms were noted by the January 2017 VA DBQ examiner to be "more than likely due to [nonservice-connected] meralgia paresthetica and is unrelated to the service-connected back condition."

The Board has considered the Veteran's reported history of symptomatology related to the service-connected bilateral lower extremity radiculopathy.  Again, he is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno, Vet. App. at 470.  In this case, he is not competent to identify specific level of his service-connected diseases of the peripheral nerves according to the appropriate Diagnostic Codes and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective reported worsened symptomatology to assign ratings in excess of 10 percent.  See Cartright, 2 Vet. App. at 25.

The Board has considered the possibility of staged ratings and finds that the schedular ratings for bilateral lower extremity radiculopathy have been in effect for appropriate periods on appeal.  Accordingly, staged ratings are inapplicable.  See Hart, 21 Vet. App. at 505.

TDIU, to Include SMC

Of relevance to the instant claim, SMC is payable at the housebound rate where the Veteran has a single service-connected disorder rated as totally disabling and one or more distinct service-connected disabilities, which are independently ratable at 60 percent or more and involve different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s)(1); 38 C.F.R. § 3.350(i). 

Generally, subsection 1114(s) benefits are not available to a veteran whose total disability rating is based on multiple disabilities, none of which is rated as 100 percent disabling.  That said, TDIU may satisfy the total rating element under section 1114(s), but only when that award is predicated on a single disability, rather than on multiple service-connected disorders.  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008) (noting the circumstances under which a disorder, while rated less than 100 percent disabling, satisfies the requirement of "service-connected disability rated as total" for section 1114(s) purposes). 

In a September 2014 VA rating decision, the RO assigned a 100 percent disability rating for major depressive disorder effective from December 3, 2013 to March 13, 2016.  The Veteran's remaining service-connected disabilities of lumbar spine disability (40 percent) and bilateral lower extremity radiculopathy (20 percent) combined to 50 percent disabling.  See 38 C.F.R. § 4.25.  As a result, consideration of TDIU based on a single service-connected disability (other than major depressive disorder) at 60 percent and SMC at the housebound rate is not warranted in this case.

The Board also notes that in a September 2014 VA rating decision, the RO granted the issue of entitlement to a TDIU effective from August 21, 2013 to December 2, 2013.  In a March 2016 VA rating decision, the RO also granted the issue of entitlement to a TDIU effective from March 14, 2016.  In both decisions, TDIU was granted based on the combination of the Veteran's service-connected disabilities, during which no disability was rated at 100 percent disabling.  As a result, consideration of SMC at the housebound rate is not warranted in this case during the appeal periods from August 21, 2013 to December 2, 2013 and from March 14, 2016.


ORDER

A rating in excess of 40 percent for lumbar spine disability since January 30, 2009 is denied.

A rating in excess of 10 percent for left lower extremity radiculopathy of the femoral nerve since August 1, 2009 is denied.

An initial rating in excess of 10 percent for right lower extremity radiculopathy of the femoral and sciatic nerves prior to January 25, 2016 is denied.

An initial rating of 10 percent, and no higher, for right lower extremity radiculopathy of the femoral and sciatic nerves from January 25, 2016 is granted, subject to the law and regulations governing the payment of VA compensation benefits.

Entitlement to TDIU from December 3, 2013 to March 13, 2016, to include consideration of SMC from August 21, 2013 to December 2, 2013 and since March 14, 2016, is denied.


REMAND

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b). 

Within one year prior to the date of claim for entitlement to a higher rating for service-connected lumbar spine disability, from January 30, 2008 to January 29, 2009, the Veteran was service-connected for lumbar strain at 20 percent disabling and left side L5 radiculopathy at 10 percent disabling.  From January 30, 2009 to August 1, 2009, the Veteran was service-connected for lumbar spine disability at 40 percent disabling and left side L5 radiculopathy at 10 percent disabling.  From August 2, 2009 to September 16, 2012, the Veteran was service-connected for lumbar spine disability at 40 percent disabling and left lower extremity radiculopathy at 10 percent disabling.  From September 17, 2012 to August 20, 2013, the Veteran was service-connected for lumbar spine disability at 40 percent disabling, left lower extremity radiculopathy at 10 percent disabling, and right lower extremity radiculopathy at 10 percent. 

The combined disability evaluation is 30 percent January 30, 2008 to January 29, 2009 and 50 percent from January 30, 2009 to August 20, 2013.  See 38 C.F.R. § 4.25.  Pursuant to 38 C.F.R. § 4.16(a) where two or more service-connected disabilities are present, the Veteran did not meet the minimum percentage requirements for consideration of a TDIU on a schedular basis from January 30, 2008 to August 20, 2013.  As a result, the Board considers whether there is evidence to warrant assignment of a TDIU rating on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), from January 30, 2008 to August 20, 2013.

At the February 2009 VA examination for peripheral nerves and spine, the Veteran reported his current occupation as an artist, to include sculpts and paints which is mostly completed by bench work and does not involve a lot of lifting.  He does not work on days when his back is flared up.  He also explained that prior to his back injury in 1993 he worked as a firefighter in the summers and as a welder in the winters, but cannot do those jobs anymore because of his back.

At the September 2012 VA DBQ for back conditions, the Veteran reported his self-employment as an artist for 12 to 13 years, via an internet store, and losing four months of work due to his back.  He explained he works approximately six hours a day and sits at a long table carving for four to five hours, during which he repositions every hour.  He also reported trying to work as a janitor and in fast food but could not do so because of his back.  Following the clinical evaluation, the VA examiner concluded the back condition impacts the Veteran's ability to work.  Specifically, the Veteran reported the inability to bend or lift over 20 pounds and limited to sitting for one hour and standing for 30 minutes; however, he is usually able to complete his own activities of daily living without assistance unless his "back is out."  

Review of VA treatment records dated from June 2008 to November 2013 show the Veteran reported in November 2009 to working as a sculptor.  In February 2012, a summary of the Veteran's social history included "internet art sales and sculptor."  In February 2013 he noted for approximately one to 2 weeks every month he was unable to work because of his back pain.  At a June 2013 psychiatric treatment session, he reported being "unable to complete his work or do much of anything when his back goes out."

At the January 2017 VA DBQ examination for back conditions, the Veteran reported he has not worked as an artist for about 8 years, which dates back to approximately 2009, due to fear of making his back worse and because he cannot bend.  The Veteran also noted he reads a lot and can sit at a computer for 15-20 minutes.  Following the clinical evaluation and review of the Veteran's medical history and claims file, the VA examiner concluded the following:

[The Veteran's service-connected lumbar spine disability] would limit his ability to  function in occupations involving prolonged bending, lifting, standing, or walking.  Sedentary work is not limited by any functional impairments; he could work in sedentary occupations, or those involving periods of light activity.  He would need to change positions every 30 - 60 minutes.  [The] exam[ination] today showed he could sit comfortably for at least 45 minutes, and history indicates that the [V]eteran spends a lot of time reading and sitting at home, thus sedentary work is not precluded.

Moreover, the Board notes that prior to and after the appeal period from January 30, 2008 to August 20, 2013, the Veteran submitted the following VA Forms 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

In September 2005, the Veteran reported he worked as an artist from 1997 to 2005 for 20 hours per week, during which he lost weeks at a time due to his lower back, highest gross earnings per month was $500 and earned $6300 during the prior year.  He marked his highest level of education is 4 years of college and education and training includes certified welder and contract firefighter.  He further specified having "7 years of college and ha[s] taken training so [he] could do about anything [he] wanted to do but after [his] accident, [he] ha[s] had to change [his] life to d[o] what [he] can do to survive."

In December 2013, the Veteran reported he worked as an artist from 2000 to the present for 40 hours per week, during which he lost 2 years due to his musculoskeletal and psychiatric illnesses, highest gross earnings per month was $4500 and earned $5000 during the prior year.  He explained that he is "self employed as a[n] artist [with] a web store.  [B]ack disability and the depression the last couple years have made it impossible to perform [his] job and hard for every day living.  Money made this year is from years past work not current year."

The Board finds the pertinent evidence discussed above raises the question of whether the Veteran's service-connected disabilities during the appeal period from January 30, 2008 to August 20, 2013 rendered him unable to follow a substantially gainful occupation.  The Board specifically notes the Veteran's reported self-employment work schedule, income history, and the poverty threshold for one person from 2008 to 2013 (approximately ranging from $11,000 to $12,000).

Since the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the Veteran or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the case is referred to the Under Secretary for Benefits or to the Director of the Compensation Service for a determination of whether the Veteran's disability picture requires the assignment of a TDIU on an extra-schedular basis from January 30, 2008 to August 20, 2013.  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the issue of entitlement to a TDIU from January 30, 2008 to August 20, 2013 to the Director of the Compensation Service for extraschedular consideration consistent with 38 C.F.R. § 4.16(b).

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


